                                           Case 3:19-cv-03440-RS Document 16 Filed 09/06/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         JEANNIE ATIENZA,
                                  10                                                         Case No. 19-cv-03440-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER GRANTING DISMISSAL
                                  12                                                         OF DEFENDANTS AND
Northern District of California




                                         TOWN OF DANVILLE, et al.,                           WITHDRAWAL OF PLAINTIFF'S
 United States District Court




                                  13                                                         MOTION TO DISMISS
                                                        Defendants.
                                  14

                                  15          Pursuant to stipulation by the parties, plaintiff’s claim for relief for liability under Monell

                                  16   v. Department of Social Services, 436 U.S. 658 (1978) and defendants Town of Danville and

                                  17   County of Contra Costa are dismissed from this action without prejudice. Each party is to bear

                                  18   their own attorneys’ fees and costs in relation to the dismissed parties and claims. Plaintiff is given

                                  19   leave to file a First Amended Complaint that removes the claims against Andrew Hall in his

                                  20   official capacity within five days of this Order. Defendants’ response is due within twenty-one

                                  21   days after plaintiff’s First Amended Complaint.

                                  22          Defendants have withdrawn their currently pending Motion to Dismiss, ECF No. 14, and

                                  23   the Court vacates the October 3, 2019 hearing on that motion.

                                  24

                                  25   IT IS SO ORDERED.

                                  26   Dated: September 6, 2019

                                  27                                                     __
                                                                                          ___________________________ ____
                                                                                                                      __ _________
                                                                                                                         __
                                                                                         ______________________________________
                                                                                         RICHARD SEEBORG
                                  28                                                     United States District Judge
